 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarson Pirie Scott & CompanyandTeamsters &Chauffeurs Union Local No. 627,Affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America Pe-titioner.Case 38-RC-485October 24, 1968DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn May 21, 1968, the Regional Director forRegion 13 issued his Decision and Order in theabove-entitled proceeding, in which he found inap-propriate a requested unit of custodial employees atthe Employer's Peoria, Illinois department store, andaccordingly dismissed the petition. Thereafter, inaccordancewith National Labor Relations BoardRules and Regulations, the Petitioner filed a timelyrequest for review, contendinginter alia,that theRegional Director departed from Board precedent infailing to find appropriate the requested unit. Bytelegraphic order dated June 25, 1968, the NationalLabor Relations Board granted the request for review.The Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the entire record in thiscase,with respect to the issue under review, andmakes the following findings.The Petitioner seeks to represent all employees inDepartment 35-01, Physical and Mechanical Main-tenance, at the Employer's Peoria, Illinois departmentstore, including janitors, porters,maintenance andcleanup personnel.' The Employer contends that thesmallestappropriateunitmust comprise all theemployees in the Operating Division, of which De-partment 35 - 01 is a part, and certain employees inthe Store Planning department as well.The Employer's operations at the Peoria store areadministratively divided intodivisionsand thereafterintodepartments.Department 35 - 01, sought byPetitioner, is headed by department supervisor Black-man,2 and is composed of 18 janitorial and minormaintenance employees who work only at the Peoriastore. The bulk of these employees perform custodialwork between the hours of 5 a.m. and 9 a.m., whenthe store is not open for business. Two employees,the day porter and the day maid, performsimilarfunctions during regular store hours. Three of theemployees in the requested unit handle minor main-tenance assignments, suchaschanginglightbulbs,greasing and oiling machinery, and changing filters onair conditioning equipment.' No other employees atthe Peoria Store perform these custodial functions.There is little interchange or transfer between thecustodial employees and others, and the custodialemployeeswho work during the earlymorningobviously have little work contact with other em-ployees. Thereisnobargaining history for any of theemployees in Department 35-01.The Employer,as notedabove, seeks to includevarious other employees of the Operating Division, ofwhich Department 35-01 is a part. The OperatingDivision, under manager Wade, employs about 110nonselling employees, exclusive of those in Depart-ment 35-01. These 110 employees, however, per-form a variety of noncustodial functions at variouslocations in the store building. They include some 45Food Service employees, who work under the direc-tion of the food service manager, 8 or 9 Wrapping,Packing, and Giftwrap department employees, whohave their own manager, 30 employees in the Re-ceiving and Marking and Delivery departments, whowork under a single supervisor,4 10 stockhandlers,who report directly to the operating manager andmove merchandise throughout the store, and 15Alterations department employees and 4 DraperyWorkroom employees, who also have their ownseparate supervision. In addition, several departmentsof the Operating Division are composed of clericalemployees and guards, whose exclusion the partiesstipulated.As noted above, the Employer would likewiseinclude certain employees in the Store Planningdepartment. These employees, however, are located ina different building from the store in which thecustodial employees work, and they perform variousfunctions including light construction work, not onlyfor the Peoria store, but for all the Employer's centralIThe Petitioner made several alternative unit requests, which ourdetermination herein makes it unnecessary to consider.2 The Petitioner contends that Blackman is a supervisor within themeaning of the Act, while the Employer takes no position.The recordindicates that Blackman reports directly to operating manager Wade.Blackman arrives at work at 5 a.m. with the crew, and it does notappear that there are any other supervisors on the premises at that time.As the Regional Director found, Blackman supervises the custodialemployees and gives them instructions and assignments. In addition, therecord indicates that Blackman interviews employees before hire, isconsultedwith respect to possible discharges, and has authority topropose other disciplinary actions. In view of the foregoing, and therecord as a whole, we find that Blackman responsibly directs theemployees of the custodial force andis a supervisorwithin the meaningof the Act. SeeLyon, Incorporated,145 NLRB 54, 55, in. 2, 72-74.3One of these three employees works at least part of his time duringregular store hours. Virtually all maintenance work, other than theminor tasks handled by these three employees, is performed byemployees of independent contractors.4 The Petitioner represents the four truckdrivers in the Deliverydepartment.173 NLRB No. 48 CARSON PIRIEIllinoisstores.The Store Planning department atPeoria reports directly to the Employer's Chicagocorporate headquarters. The employees of this depart-ment whom the Employer would include are carpen-ters,painters, and laborers. They make partitions,fixtures, and display backgrounds, and repair coun-tersThere is also evidence of a bargaining history forthese employees. Thus, the Employer has a collec-tive-bargaining agreement with the Carpenters Unioncovering the carpenters, and informal arrangementswith the Painters and Laborers Unions under whichthey notify the Employer of their current wage scalesand the Employer abides by them.Upon these facts the Regional Director found therequested unit of custodial employees inappropriate.We disagree. It is clear that the custodial employeesperform a distinctive function under separate depart-mental supervision. And it further appears that thecustodial employees do not appreciably interchangewith, nor do they have regular contacts with, otherstore employees as the bulk of the custodial forceworks during hours when the store is not open forbusiness.There is no bargaining history for thecustodial employees, and no labor organization seeks5 SeeWhite FrontSacramento,Inc.,166 NLRB No. 29,The J L.Hudson Company,155 NLRB 1345,Allied Stores of New York, Inc,d/b/a Sterns,Paramus,150 NLRB 799,803,The Bailey DepartmentStores Company,85 NLRB 312,Thalheimer Brothers,Incorporated,83NLRB 664.6 Fourteenof thecustodial employees are considered"temporary"by the Employer for 2 reasons- (1)because they are part-timeemployees and the Employer classifies a portion of its part-timeemployees as "temporary"and (2)because the Employer considers itspresentmethod of performing custodial work with a largely part-timeforce to be a "temporary" expedient.As to the hours of the part-timeemployees,the record indicates that they regularlywork 17'/2 to 24hours a week pursuant to a prearranged schedule. As to the tenure ofthese employees,the record shows that the Employer,since August1967,has sought but failed to employ a crew of competent full-timecustodial employees,and, due to this failure,has had to continue itsSCOTT & CO309their inclusion in a broader unit. Under these circum-stances we find that the custodial employees are anidentifiable and distinct group with a community ofinterest separate from that of other employees, andthat they comprise a unit which the Board normallyfindsappropriate for the purposes of collectivebargaining.'Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within the mean-mg of Section 9(c)(1) and Section 2(6) and (7) of theAct, and that the following employees of the Em-ployer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time6 employees7employed in the Physical and Mechanical Mainten-ance Department (Department 35-01) of the Em-ployer's store located at 124 Southwest AdamsStreet, Peoria, Illinois, but excluding office clericalemployees, professional employees, all other em-ployees, watchmen, guards, and supervisors as definedin the Act.[Direction of Election8 omitted from publication.]present arrangement indefinitely.We find, accordingly,as did theRegional Director, that these custodial workers are regular part-timeemployees with a sufficient expectation of future employment toentitle them to representation.7 The parties agreed upon the inclusion of four part-time employeeswho are Social Security annuitants They are accordingly included.8 An election eligibility list, containing the names and addresses ofall the eligible voters, must be filed by the Employer with the RegionalDirector for Region 13 within 7 days after the date of this Decision onReview and Direction of Election.The Regional Director shall make thelist available to all parties to the election. No extension of time to filethis list shall be granted by the Regional Director except in extra-ordinary circumstances. Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.Excelsior Underwear Inc.,156 NLRB 1236.